DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 23-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches “route packet data received at the router to any subset according to the BIFT”, for example Wijnands et al (US 20180131532 A1, PUB date: May 10, 2018).  However, the prior art of record fails to show the limitation of claim 23, “route packet data received at the router to any subset of tunnels according to the BIFT”.  
Claims 32-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches “route packet data received at the router to any subset according to the Bit Index Forwarding Table (BIFT)”, for example Wijnands et al (US 20180131532 A1, PUB date: May 10, 2018), the prior art of record teaches “generating a BIER packet for an adjacency next-hop of at least a first of the plurality of tunnels corresponding to the first tunnel bit string, and 
sending the BIER packet to the adjacency next-hop”, for example Wang et al (US 20180287934 A1).  However, the prior art of record fails to show the limitation of claim 23, “route packet data received at the router to any subset according to the Bit Index Forwarding Table (BIFT) by 

generating a BIER packet for an adjacency next-hop of at least a first of the plurality of tunnels corresponding to the first tunnel bit string, and 
sending the BIER packet to the adjacency next-hop”.  

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Claims 23-28, 30-31, 32 and 39 have been amended. No claims have been canceled or newly added. Claims 23-44 are pending.

Response to Arguments
Applicant's arguments filed on Jan 10, 2022 have been fully considered. The argument on claim 23 about “route packet data received at the router to any subset of tunnels according to the BIFT” are persuasive and same conclusion applies to claim 32. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –



Claims 39-40 and 42-44 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang#1 et al (US 20180287934 A1).

Regarding claim 39(Currently Amended), Wang#1’934 discloses a router (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051) comprising: 
at least one processor (see, Fig. 19a, processor 1904, par 0144); and 
at least one memory including computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146), the at least one memory and the computer program code configured to, with the at least one processor, cause the router to (see, computer executable instructions in Tree generation module 1908 executed by processor 1904 to perform operations such as generating a tree, par 0146)
parse a BIER header of a received BIER packet to obtain source router identification information and destination router identification information for a tunnel bit string included in the BIER header (see, forwarding engine at node A reads IP source address from header of received packet 1206 to identify source and reads IP destination address field 1210 for multicast group address to check reachable egress ID from Tree ID and bit string in table 1214, par 0108, 0119-0121), the tunnel bit string representing a set of tunnels (see, reads IP group addresses and message bit array (bit string) representing set of paths , par 0108, 0119-0120. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), the destination router identification information including destination subdomain and set identifier information for the see, reads tree ID from accessing a bit array encapsulation table and reads IP group address from the destination address field of the IP packet, par 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
identify a BIFT based on at least the source router identification information and the destination router identification information (see, Fig. 10c, obtaining a multicast flow identifier to identify source and destination from a received multicast message (step 1042), accessing a bit array encapsulation table (group membership table in fig. 5) to obtain a tree ID and message bit array (bitstring) corresponding to the multicast flow identifier(step 1044) and further get neighbor router ID according to tree ID and MBA from the BIFT of destination router, par 0108), respective bit string entries corresponding to respective tunnels (see, fig. 3, neighbor bit array (NBA) included in BIFT indicates which egress nodes are reachable via the neighbor by the entry and thus indicates the paths (tunnels), par 0077 and 0079), each tunnel of the respective tunnels representing a path from a source router to one respective destination router (see, fig. 3, paths (tunnels) connecting ingress node to each dedicated egress node of the multiple egress nodes, par 0064 and 0076. Noted, fig. 3 and 5 shows different path (tunnel) from ingress router A to egress node L by using different entries in bit indexed forwarding table, par 0083).
identify a first bit position in the tunnel bit string included in the BIER header (see, message bit array (bitstring) corresponding to the multicast flow identifier(step 1044) including bit position information determines which egress nodes the message is directed to, par 0040, 0079, 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
determine a bit string entry in the BIFT based on the first bit position in the tunnel bit string (Note: forwarding table entry can be accessed by first determining the position of a set bit in the message bit array (bitstring) indicating intended egress and then checking for a forwarding table entry corresponding to that bit position, par 0040, 0098. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
obtain an adjacency next-hop for a payload of the received BIER packet based on the bit string entry in the BIFT (see, Fig. 9a step 906, checking for a forwarding table entry corresponding to that bit position to identify neighboring node to forward the payload of the packet , par 0098, 0111), and 
send a BIER packet including the payload to the adjacency next-hop (see, Fig. 9a step 908, Forwarding copy of the message to the neighboring node identified in accessed table entry, par 0098. Noted: implied payload forwarded and header had been generated in the packet).


Regarding claim 40(Previously Presented), Wang#1’934 discloses the router of claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051) comprising: wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to
generate a subset tunnel bit string based on the bit string entry in the BIFT, the subset tunnel bit string including set bit positions corresponding to only tunnels sharing the adjacency next-hop (see, Fig. 6b, generate tree and set, configure one entry in BIFT table 620 for each bit position at Bit Position column with given tree ID and set ID for the path corresponding to neighbor node to be used in forwarding to an egress node reachable from forwarding node, par 0076, 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
generate a BIER header for the BIER packet (see, Fig. 10c step 1046 and Fig. 11a, encapsulate the received multicast message with header created according to header format, par 0078, 0109, 0112-0113), the BIER header including the source router identification information, the destination router identification information, and the subset tunnel bit string (see, Fig. 11a, header format of IP-based BIER encapsulation including IP source address 1122 corresponding to ingress node, and destination address field 1124 corresponding to neighbor node, intervening header 1106 includes a tree ID field 1116, a set ID field 1118 and a message bit array (bitstring) field 1120 to forward packet in a tree-based BIER network including multiple sets of egress nodes having assigned BIER bit positions, par 0040, 0112-0113), and 
generate the BIER packet including the BIER header and the payload (see, Fig. 10, step 1046-1048, encapsulation of the received multicast message with the tree ID, set ID and message bit array (bitstring) for the header, and encapsulate payload of the packet along with other headers, par 0040, 0109, 0111).

Regarding claim 42(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the BIER header includes a subset tunnel bit string, the subset tunnel bit string including set bit positions corresponding to only tunnels sharing the router as a preceding adjacency next-Docket No.: 29250-002897-UShop (see, Fig. 11a, header format of IP-based BIER encapsulation with intervening header 1106 includes a tree ID field 1116, a set ID field 1118 and a message bit array (bit string) field 1120 to forward packet to the neighbor node corresponding to the bit positions in the set, par 0040, 0112-0113. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 43(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to remove set bit positions corresponding to the tunnels sharing the adjacency next-hop from the tunnel bit string included in the BIER header (Note, forwarding engine at node L as destination router removes the BIER-TR encapsulation includes removing intervening header 1226, par 0124. Noted: intervening header including message bit array field for bit positions which corresponding to neighbor node, par 0112. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 44(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the set of tunnels is a set of MPLS-TE tunnels and the BIFT is a Traffic Engineering-BIFT (TE-BIFT) (see, explicit path (tunnel) established in network employing traffic engineering MPLS and tree-based BIER with BIFT implementing traffic engineering in a network configured for BIER, par 0064, 0069-0070).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wang#1’934 in view of Wijnands et al (US 20150139228 A1).

Regarding claim 41(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to look up the bit string entry in the BIFT based on the first bit position (see, obtain neighbor node according to tree definition in tree definition table 600 in fig.6a and bit position in the bitstring entry of BIFT 620 in fig.6b, par 0085-0086, 0097). 
Wang#1’934 discloses all the claim limitations but fails to explicitly teach:  convert the first bit position into an integer index.

However Wijnands’228 from the same field of endeavor (see, Fig. 2,  BIER-enabled nodes are configured to forward packets using BIER in network 200, par 0032, 0039) discloses: convert the bit position into an integer index (see, converting to integer calculation by the fact that set identifier and bit position corresponding to router identifier `N` where set identifier is the integer part of the quotient (N-1)/BitStringLength and bit position is ((N-1) modulo BitStringLength)+1,Par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Wijnands’228 into that of Wang#1’934. The motivation would have been to forward packets using BIER by BIER-enabled nodes (par 0040).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XUAN LU/Examiner, Art Unit 2473    

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473